DETAILED ACTION
The office action is in response to original application filed on 9-16-21. Claims 1-12 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 and 12 rejected under 35 U.S.C. 101 because 
Claim 11 appears to be drawn to a computer program per se, without reciting that the program is on a non-transitory computer readable media. Claim 12 states that the carrier can be a transitory signal (an electronic, optical or radio signal) and does not limit the computer readable storage medium to non-transitory embodiments, these are not statutory embodiments of a carrier.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-12 are rejected under 35 U.S.C. 103  (a ) as being unpatentable over US 2021/0252991 to Pizzurro et al. (“Pizzurro”) in view of US 2020/0353797 to Zarrabi (“Zarrabi”).
Regarding claim 1, Pizzurro discloses a control unit (fig. 1, 110) for handling charging in an at least partly electric vehicle (charging an electric vehicle), the method comprising: transmitting to a charger (paras; 0075-0077), and to charge a battery with an amount of voltage (para; 0083, lines 7-13, the requested quantity of charge (step 910). If the state of charge is below the predefined level, the EV continues to charge at the selected rate of charge, which is a Level 3 charge (step 920). If the state of charge is above the predefined level, the local controller 406 communicates this information to the master controller 110), wherein the amount of voltage corresponds to a desired State of Charge, SOC, level (para; 0083,5-7, check is performed to determine if the state of charge of the EV is above a predefined level, which in this embodiment is 80%); wherein the charging of the battery automatically stops when the desired SOC level is reached (para; 0083, lines 13-15, master controller 110 in turn executes a switching sequence on the DC output module to stop charging the EV using Level 3 charging), when the desired SOC level is reached.
But, Pizzurro does not discloses a request to provide power to at least one auxiliary load and wherein the charger continues to provide power to the at least one auxiliary load 
However, Zarrabi discloses a request to provide power to at least one auxiliary load (fig. 3, 120 and para; 0031, lines 6-9, The system will provide an intelligently management for charging battery and at same time an independent power supply of all electronics components of unit to facilitate independent control) and wherein the charger continues to provide power to the at least one auxiliary load (fig. 3, 216 provide power to # 120 via # 214) 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Pizzurro by adding transport refrigeration unit as part of its configuration as taught by Zarrabi, in order to providing cool air flow circulated into and through the cargo compartment of the trailer or interior of the vehicle.
Regarding claim 2, Pizzurro discloses obtaining the desired SOC level; and determining the amount of voltage that corresponds to the desired SOC level (para; 0081, lines 5-6, each rate of charge, and a desired quantity of charge on the
display screen).
Regarding claim 3, Pizzurro discloses the desired SOC level is obtained from a user interface (para; 0087, lines 7-9, the master controller communicates this information and the display screen informs the user) or obtained by being determined by the control unit.
Regarding claim 4, Pizzurro discloses the charger is an offboard power supply (EV charging station 100) which is located off board the at least partly electric vehicle.
Regarding claim 5, Pizzurro discloses an onboard converter (fig. 3, 310a-d DC-DC) is located between the charger and the auxiliary load, and wherein the onboard converter is located on board the at least partly electric vehicle.
Regarding claim 6, Pizzurro discloses the method is performed when the at least partly electric vehicle is in a parked mode (fig. 1, charging terminals 130a, 130b, 130c, 130d) and connected to a power grid providing power to the charger.
Regarding claim 7, Pizzurro discloses the battery is a traction battery (battery bank 200) adapted to power an electric motor (fig. 1, electric vehicle (EV)) of the at least partly electric vehicle.
Regarding claim 8, Pizzurro discloses the battery and the charger is on a same potential level when the SOC level is reached such that the battery is not further charged (para; 0083, lines 13-15, master controller 110 in tum executes a switching sequence on the DC output module to stop charging the EV using Level 3 charging).
Regarding claim 9, Pizzurro discloses a control unit adapted to perform a method (paras; 0081-0084). 
Regarding claim 10, Pizzurro discloses an at least partly electric vehicle comprising the control unit (master Controller 110).
Regarding claim 11, Pizzurro discloses a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method (para; 0169, non-transitory computer readable medium having stored thereon computer program code executable by one or more processors to).
Regarding claim 12, Pizzurro discloses the carrier is one of an electronic signal, optical signal, radio signal or computer readable storage medium (para; 0169, non-transitory computer readable medium having stored thereon computer program code executable by one or more processors to).
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu et al. US 2019/0341608 Al- An electric vehicle includes an electric drive component; a lithium titanate oxide battery pack comprising LTO battery cells; and a range extender. The range extender has a first state to deliver power to the electric drive component, a second state to charge the LTO battery pack, a third state to deliver power to the electric drive component and charge the LTO battery pack, and a fourth state in which it does not deliver power outward.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836